Citation Nr: 1811512	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to higher initial ratings for service connected posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to July 11, 2011, and 70 percent disabling thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Prem, Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in April 2017 for further development.  

The September 2009 rating decision granted service connection and granted a 30 percent rating effective May 6, 2009 (the date of receipt of the claim).  The RO issued an October 2015 rating decision in which it increased the rating to 70 percent effective July 25, 2012.  It then issued an October 2017 rating decision in which the effective date of the increase (to 70 percent disabling) was changed to July 11, 2011.  Consequently, there are two distinct time periods to consider.   



FINDINGS OF FACT

1.  Prior to July 11, 2011, the Veteran's PTSD was manifested by recurrent and intrusive recollections of the trauma; efforts to avoid activities, places, or, people that arouse recollections of the trauma; inability to recall an important aspect of the trauma; difficulty falling asleep and staying asleep; irritability; and survivor's guilt.  These symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

2.  Effective July 11, 2011, the Veteran's PTSD is manifested by anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; and suicidal ideation.  These symptoms result in occupational and social impairment, with deficiencies in most areas.  They do not result in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to July 11, 2011, the criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

2.  Effective July 11, 2011, the criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C. § 5103(a) (2012) and 38 C.F.R. § 3.159(b) (2017).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2017).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C. § 5103A (2012) and 38 C.F.R. § 3.159(c) (2017).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in August 2009 and September 2015, which are fully adequate.  The examiners were aware of the Veteran's medical history; and they addressed all relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD has been rated by the RO under the provisions of Diagnostic Code 9411.  Under this regulatory provision a noncompensable rating is warranted when a mental condition has been diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted when the Veteran experiences occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.  A 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent is warranted if the Veteran experiences occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran submitted an April 2009 psychological examination report from Dr. W.J.A.  The Veteran reported experiencing recurrent intrusive thoughts related to his military service in Vietnam.  He reported experiencing flashbacks and recurrent nightmares.  He also reported occasional night sweats; as well as cognitive and physiological responses to trauma cues in reaction to loud noises.  He described a history of intensive effort geared toward the avoidance of thoughts, feelings, conversations, activities, places, and people associated with his traumatic experiences.  He stated that he was unable to recall important aspects of the trauma to which he had been exposed.  He described a pattern of markedly diminished interest and participation in significant activities (such as shooting) relative to his behavior prior to his military service.  A restricted range of affect was acknowledged.

The Veteran demonstrated marked problems with insomnia, as evidenced by his
difficulties with sleep onset, intermittent waking, and terminal waking.  He described waves of difficulty with irritability and angry outburst.  He reported concentration problems.  He also described hypervigilance in the form of "walking [his] perimeter" (repeatedly checking windows and door locks).  He reported exaggerated startle responses.  

The Veteran reported variable moods most of the day, nearly every day.  He described anhedonia, insomnia, and concentration difficulties.  He also reported feelings of worthlessness and guilt, largely associated with his job loss.  Cognitive difficulties included the diminished ability to think; and indecisiveness.  He reported recurrent thoughts of death, including suicidal ideation.  Means of committing suicide were supposedly the use of a gun; however, the Veteran then reported that he feared guns and did not own one.  Plans, time frames, and
immediate intent were denied.  Homicidal ideation was denied.  The Veteran reported that he has had PTSD symptoms "off and on over the years" but have intensified since October 2008, when he lost his job.  

Upon examination, the Veteran was easily engaged.  He was pleasant and cooperative.  His impulse control, as demonstrated by his "waves" of angry outbursts appeared to fall below normal limits.  Speech was quite normal in
terms of manner and content.  Form of thought fell within normal limits, as did thought content.  Suicidality, homicidality, and perceptual abnormalities were denied.  He stated that his mood at the tune of the evaluation was "good."  Affect was normal and stable during the evaluation.  It was appropriate for the discussion at all times.

The Veteran was oriented to all three spheres: person, place and time.  His attention capacities, as evidenced by his ability to track the topic of discussion during the interview, appeared to fall within normal limits.  His concentration abilities, as demonstrated by his recollection of only two items from a three item list subsequent to an interference task, also fell below normal limits.  His immediate memory abilities, as evidenced by his providing an incorrect spelling of the word "world" in the backward direction ("dlorw") after providing the correct spelling in the forward direction, fell below normal limits.  His memory for recent events, as evidenced by his recall of his previous evening meal, appeared to fall within normal limits, as did his memory for recent past events.  Remote memory, assessed via his recall of his birthplace, appeared to be intact.  Intelligence and fund of information appeared to fall within the average range.  Judgment and insight in appeared to fall below normal limits.  

The Veteran's scores on the Personality Assessment Inventory (PAI) were indicative of individuals often experiencing marked distress and severely impaired functioning.  Dr. W.J.A. noted that individuals with similar profiles tend to be plagued by thoughts of worthlessness, hopelessness, and personal failure.  Their thoughts tend to be marked by confusion, indecision, distractibility, and difficulties with concentration.  Such individuals may perceive their thoughts to be blocked or disrupted.  Dr. W.J.A. explained that the emotional functioning of individuals with similar profiles is likely to be marked by considerable emotional lability.  Such individuals tend to manifest fairly rapid and extreme mood swings in addition to episodes of poorly controlled anger.  He stated that significant depressive experiences are also likely.  Dr. W.J.A. diagnosed the Veteran with PTSD and assigned a GAF score of 52.  

The Board notes that a GAF of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31-40 indicates some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  A GAF of 21-30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends.) American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) (Fourth Edition); see 38 C.F.R. § 4.130 (2017).

The Board notes that the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores.  However, DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in July 2012.  Consequently, DSM-IV is applicable.

Dr. W.J.A. based the Veteran's GAF score (of 52) on his difficulties in multiple areas including employment functioning, judgment related issues, thinking difficulties, and mood.  Dr. W.J.A. noted that problems with employment functioning were consistent with his having been laid off from the position that he held for thirty two years.  Judgment-related issues included a history of "waves" of irritability and angry outbursts.  Cognitive troubles in the form of difficulties with concentration and immediate memory were apparent during the mental status examination.  Mood-related difficulties included the symptoms of a major depressive episode that were acknowledged during the examination.  

The Veteran underwent a VA examination in August 2009.  The examiner reviewed the claims file on conjunction with the examination.  The Veteran reported anxiety (questions himself); down, blue mood; fatigue; poor sleep maintenance; limited memory; limited concentration; and poor focus.  He denied suicidal and homicidal ideation.  He reported that he has been married for 29 years; that his wife is supportive; and that they get along and do things together.  He also reported having a good relationship with his daughter (age 25).  He reported having some friends with whom he goes boating.  He reported not having too many close friends.  His hobbies included boating, fishing, and golf.  His schedule included remodeling rental properties, doing chores at home, cooking, and gardening.  He denied a history of suicide attempts and a history of violence/assaultiveness.  

Upon examination, the Veteran was casually dressed.  His psychomotor activity was fatigued.  His speech was clear and coherent.  He was cooperative, friendly, and relaxed.  His affect was appropriate and his mood was dysphoric.  His attention was intact.  He was able to do serial 7s.  He was unable to spell a word forwards and backwards.  He was oriented to person, place, and time.  His thought process was unremarkable.  His thought content was preoccupied with one or two topics.  He felt that others would think he is crazy, so he never told people about his in-service trauma for fear of bad things happening.  He did not suffer from delusions.  He understood the outcome of his behavior.  His intelligence was average.  He understood that he has a problem.  He did not display any inappropriate behavior.  He interpreted proverbs appropriately.  

The Veteran reported difficulty sleeping.  He stated that he gets about five hours of sleep; that he awakens early in the morning; and that he is tired all day.  He reported obsessive behavior in that he is obsessed with locks.  He denied panic attacks, suicidal thoughts, and homicidal thoughts.  His impulse control was good.  He did not have any episodes of violence.  He was able to maintain minimum personal hygiene; and he had no problems with activities of daily living.  His remote, recent, and immediate memories were normal.  

The examiner found that the Veteran's PTSD symptoms were mild, chronic, and variable.  These symptoms included recurrent and intrusive recollections of the trauma; efforts to avoid activities, places, or, people that arouse recollections of the trauma; inability to recall an important aspect of the trauma; difficulty falling asleep and staying asleep; irritability; and survivor's guilt.  

The Veteran reported that his usual occupation was that of a power generation equipment mechanic.  He stated that he has been unemployed for less than a year.  He stated that he was laid off in October 2008.  He denied that his unemployment was due to his mental disability.  He stated that he was thinking about getting a part time job.  The Veteran was 59 years old at the time of the examination.  The examiner assessed the Veteran with a GAF score of 63 (indicative of mild symptoms).  She opined that the Veteran's disability was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

The Veteran submitted a July 2010 psychological evaluation report from Dr. W.J.A. (Medical Treatment Record - Non - Government Facility, 8/18/10).  The Veteran reported that he has had increases in his PTSD symptomology.  He explained that his anger had markedly intensified and that he noted that he tended to "say stuff before [he] thinks." The outbursts were stated to have taken place primarily with his wife's father as well as with friends.  He described decreases in attention span and trouble with concentration.  He also described having to be particularly careful of his own plans in order to engage in daily activities.  He continued to report nightmares a couple times per week.  He also reported that the nightmares have increased in intensity.  He reported ongoing avoidance of triggers for exaggerated startle responses.     

The Veteran described experiencing anhedonia related to depressive symptoms.  He stated that he forces himself to be motivated and to engage in daily activities.  He reported that he recently experienced a "lot of guilt" while attending a Vietnam Veteran's memorial.  

Upon examination, the Veteran was easily engaged.  He was pleasant and cooperative during the interview.  His impulse control, as demonstrated by his angry outbursts, appeared to fall below normal limits.  Speech was quite normal in terms of manner and content.  Form of thought fell within normal limits, as did though content.  Suicidality, homicidality, and perceptual abnormalities consistent with psychosis were denied.  The Veteran stated that his mood at the time of the evaluation was "good."  Affect was normal and stable.  It was appropriate for the discussion at all times.  

The examination report was very similar to the April 2009 examination report.  Dr. W.J.A. once again assessed a GAF score of 52.  She explained that a score between 51 and 60 is indicative of the presence of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's GAF was once again based on his difficulties in areas including employment functioning, judgment-related issues, thinking difficulties, and mood.  She stated that problems with employment functioning were consistent with his having been laid off from the position that he held for thirty two years.  Judgment-related issues included his increases in irritability, angry outbursts, and distractibility.  Cognitive troubles in the form of difficulties with immediate memory were also apparent.  Mood related difficulties included the symptoms of a Major Depressive Episode that were acknowledged during the interview.  

The Veteran also submitted a December 2010 session documentation report from Dr. W.J.A.  It is also very similar in terms of addressing the Veteran's reported symptoms.  Dr. W.J.A. noted that the Veteran strongly desired to improve his own behavior because his wife had marked concerns about his difficulties.  He agreed to begin attending a PTSD support group.  Dr. W.J.A. noted that the Veteran appeared to be addressing his PTSD and his depression.  He was quite active in inducing behavior change, and he appeared to be responding quite well to both suggestions from his wife and to his perceptions of his own needs.  Dr. W.J.A. continued to assess the Veteran with a GAF score of 52.    

The Veteran submitted treatment reports from Dr. D.A.S. (Medical Treatment Record - Non - Government Facility, 6/15/17).  The first report is dated April 27, 2011.  He reported decreased sleep and increased vigilance.  The report also indicates that he was "let go from KSC" in 2008.  He had decreased value, and was on a couple of different medications that he received from Walmart.  A note dated July 11, 2011 reflects that the Veteran reported decreased sleep, PTSD flashes, and social isolation.  

The Veteran submitted additional treatment reports from Dr. D.A.S. dated March 2012 and October 2013 (Medical Treatment Record - Non - Government Facility, 3/12/12; 11/15/13).  He continued to report sleep disturbance, hypervigilance, generalized anxiety and vivid recurrent flashbacks of combat in Vietnam. His mood was depressed without suicidal ideation.  In October 2013, Dr. D.A.S. assigned a GAF score of 47.  

The Veteran also submitted additional treatment reports from Dr. W.J.A. dated July 2012, November 2014, and August 2015 (Medical Treatment Record-Non-Government Facility, 8/16/12; 12/1/14; 9/8/15).  The Veteran reported ongoing difficulties with anger that have manifested in problems with his wife and children.  He reported that he tended to keep himself busy by painting his home and maintaining his four rental properties.  He stated that he had not had particular difficulties interacting with tenants.  In November 2014, the Veteran reported recent increases in suicidal ideation.  In September 2015, the Veteran reported marked problems with hygiene.  He described ongoing suicidal ideation, explaining that he perceives it to be easier to commit suicide than to put his wife and daughter through his "being like a time bomb." He explained that he has marked variations in mood, citing a tendency to be short tempered, and the tendencies of those around him having to "walk on eggshells." 

The Veteran reported that he is preparing to sell two of his properties, noting that he perceives that he is "babysitting."  He was quite frustrated because a renter that left multiple broken appliances, thereby causing him to choose to discontinue that activity and to maintain only two such homes.  

In September 2015, Dr. W.J.A. found the Veteran to have serious impairment in social, occupational, or school functioning.  The Veteran continued to describe serious symptoms of PTSD and depression accompanied by irritability and angry outbursts, suggestive of problems with judgment.  Distractibility and other cognitive troubles were apparent, as was recent suicidal ideation.  Dr. W.J.A. assessed GAF scores of 48, 43, and 43 in July 2012, October 2014, and September 2015 respectively.    

The Veteran underwent a VA examination in September 2015.  The examiner reviewed the claims file in conjunction with the examination.  She indicated that the Veteran has multiple psychiatric disorders with overlapping symptoms.  The examiner noted that it was not possible to differentiate which symptoms are attributable to each diagnosis.  

The Veteran reported that he has been married for 35 years; and that he resides with his wife in Cocoa Beach, Florida.  He described his social life as steadily declining since the last VA examination.  He stated that he feels that the decline is due to the anxiety brought on by talking about Vietnam.  He reported activities such as riding bikes with his wife, walking on the beach, and playing guitar.  He stated that he owns three apartments and two houses that keep him busy in terms of managing and maintaining.  He stated that he attends church on special occasions.  

The Veteran stated that since his most recent VA examination, he was laid off (in 2008) from his job at the Space Center where he was employed for nearly 33 years.  He reported that he was unemployed for six months before he took a job as a courier at Wuesthoff Hospital.  He stated that he this terminated employment after six months because it was not profitable for him.  He has not worked since 2009.

The Veteran reported problems sleeping, anxiety, survivor's guilt, fleeting suicidal thoughts (no plan), irritability, intrusive thoughts, and social isolation.  He stated that he does not like to go out in public or be in crowds.  He reported that he "guards" his house to make sure nobody comes on his property.  He has the desire to protect his wife.  He stated that he makes sure the doors and windows are closed and locked each night.  He reported frequent (weekly), reoccurring nightmares of Vietnam.  He reported waking up in a panic, drenched in sweat.  He reported the desire to go outside; but he fears having an anxiety attack if he does go out.  He reported feeling uncomfortable in social situations and feeling sorry for his wife because she has had to take him home rather than enjoying an evening out.  He reported avoiding anything that relates to his military service.  He stated that he kept everything to himself and never spoke of his experiences to anyone for many years.  Now that he participates in therapy, he is trying to open up and talk about his experiences; but he continues to avoid things that remind him of war, such as watching war movies or listening to the news on recent military events. 

The Veteran's PTSD symptoms were positive for anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; disturbances of motivation and mood; and suicidal ideation.  The Veteran denied depressed mood; memory loss; flattened affect; circumstantial, circumlocutory or stereotyped speech; speech intermittently illogical, obscure, or irrelevant; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; gross impairment in thought processes or communication; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and is orientation to time or place.  

Upon examination, the Veteran was casually dressed and groomed, with good basic functioning and hygiene.  He was oriented in four spheres.  His behavior was appropriate and cooperative.  He did not demonstrate any gait abnormalities or gross motor coordination problems.  He had no fine motor shakes or tremors.  His speech was logical, coherent, and spoken in a normal rate and tone.  He did not demonstrate any overt symptoms of psychosis such as hallucinations, delusions, or ideas of reference.  His thought processes were linear and goal oriented.  His attention and concentration were fair.  He was capable of attending to the examiner's questions without distractions.  He demonstrated difficulty performing serial sevens backwards from 100.  He was capable of correctly spelling the word "world" forward but not backward.  He correctly identified the current President of the United States, as well as the previous one.  He demonstrated adequate recall for remote events, suggesting no severe long-term memory impairment; but he struggled to recall events from his recent past.  His mood appeared neutral.  His affect was mildly anxious.  His judgment and impulse control were limited while insight was considered fair.  He appeared to be of average intelligence.  The examiner found the Veteran to be capable of managing his financial affairs.  She noted that although the Veteran reported fleeting suicidal ideation, he stated that he has no intention of acting on the thoughts because he loves his family too much to do something that would have a lasting negative impact on them.  The Veteran was not equipped with the crisis line because he was not considered a threat to himself or others.  

The examiner opined that the Veteran's mental health symptoms impair his ability to function in the work place, given his reports of irritability and poor concentration.  She noted that he would struggle to get along well with coworkers, supervisors, and the general public during times of stress, based on his report of irritability and lashing out at others.  She stated that he would have difficulty responding appropriately to changes in a routine work setting.  He would be capable of following simple instructions, but would have difficulty recalling complex instructions based on reported concentration problems.  She assigned a GAF score of 47 (indicative of serious impairment in social and occupational functioning due to the presence of significant mental health symptoms).  

The examiner opined that the Veteran's disability is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She did not find that the disability was manifested by total occupational and social impairment.  

Analysis

Prior to July 11, 2011
Prior to July 11, 2011, the Veteran's PTSD has been rated as 30 percent disabling.  In order to warrant a rating in excess of 30 percent, the Veteran's disability must be manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Board notes that the August 2009 VA examiner noted that the Veteran had good relationships with his wife and daughter; that he had some friends; and that he enjoyed boating, fishing, golf, remodeling rental properties, doing chores at home, cooking, and gardening.  He reported obsessive behavior in that he is obsessed with locks.  However, he denied panic attacks, suicidal thoughts, and homicidal thoughts.  His impulse control was good.  He did not have any episodes of violence.  He was able to maintain minimum personal hygiene; and he had no problems with activities of daily living.  The Veteran reported limited memory; limited concentration; and poor focus; however, upon examination, his remote, recent, and immediate memories were normal.  At the August 2009 VA examination, the Veteran did not appear to display any of the symptoms enumerated in the 50 percent rating criteria.  

The examiner found that the Veteran's PTSD symptoms were mild, chronic, and variable.  These symptoms included recurrent and intrusive recollections of the trauma; efforts to avoid activities, places, or, people that arouse recollections of the trauma; inability to recall an important aspect of the trauma; difficulty falling asleep and staying asleep; irritability; and survivor's guilt.  

The examiner assessed the Veteran with a GAF score of 63.  She opined that the Veteran's disability was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress (the criteria for the assignment of a 30 percent rating).  

The Board acknowledges the April 2009, July 2010, and December 2010 reports submitted by Dr. W.J.A.  Dr. W.J.A. assessed the Veteran with a GAF of 52 (indicating moderate symptoms).  The Board, however, notes that this GAF score was based, in part, on difficulties in employment functioning.  Dr. W.J.A. noted that problems with employment functioning were consistent with his having been laid off from the position that he held for thirty two years.  However, the Veteran reported (to the August 2009 VA examiner) that his being laid off from his job was not the result of his mental disability.  To the contrary, upon being laid off, the 59 year old Veteran obtained a job as a courier at Wuesthoff Hospital (See September 2015 VA examination report).  Moreover, this employment did not end as a result of psychiatric disabilities either.  Instead, the Veteran would state (at his September 2015 VA examination) that he terminated this employment because it was not profitable for him.  Following this employment, he kept himself busy with numerous aforementioned hobbies; painting his home; and maintaining his four rental properties.  Consequently, the evidence (prior to July 11, 2011) fails to reflect difficulties either with employment or with activities of daily living.  Additionally, Dr. W.J.A. based the assigned GAF score, in part, on judgment-related issues, which she stated were demonstrated by irritability, angry outbursts, and distractibility.  The Board notes that the Veteran did not have any history of violence or assaultiveness.  Consequently, it does not appear that the Veteran's anger and irritability actually were manifested by any poor judgment.  

The Board finds that a Veteran who had good relationships with his wife, daughter, and a few friends; who was employed (until a lay-off, unrelated to psychiatric disabilities); who quickly obtained another job before stopping for non-psychiatric reasons; and who then kept himself busy with numerous hobbies, painting his house, and successfully managing four rental properties; does not meet the criteria for a 50 percent rating.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 30 percent, prior to July 11, 2011, for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Effective July 11, 2011
Effective July 11, 2011, the Veteran's PTSD has been rated as 70 percent disabling.  In order to warrant a rating in excess of 70 percent, the Veteran's disability must be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board notes that the evidence from July 2011 onward fails to reflect that the Veteran's disability is manifested by total occupational and social impairment.  The Board recognizes that the Veteran has had increased suicidal ideation, irritability, and angry outbursts.  The Board also recognizes that the Veteran reported that ongoing difficulties with anger that have manifested in problems with his wife; however, the Veteran remains married; and he maintains a relationship with his daughter.  At his September 2015 VA examination, he reported riding bikes and walking on the beach with his wife.  He also stated that he attends church on special occasions.  The Board finds that the Veteran's social impairment, even if deemed severe, cannot be said to be total.  

With regards to occupational impairment, the Board recognizes that the Veteran has been granted a total disability rating based on individual unemployment (TDIU).  A review of that October 2017 rating decision reflects that the TDIU was granted because the Veteran met the schedular requirements for such a rating.  Notwithstanding, the Board once again notes that the Veteran has denied that he was laid off (in 2008) due to psychiatric issues.  Moreover, through September 2015, the Veteran was still successfully managing four rental properties (at which time, he expressed a desire to sell off two properties and only mange the remaining two).  

The September 2015 VA examiner opined that the Veteran's mental health symptoms impair his ability to function in the work place given his reports of irritability and poor concentration.  She noted that he would struggle to get along well with coworkers, supervisors, and the general public during times of stress based on his report of irritability and lashing out at others.  She stated that he would have difficulty responding appropriately to changes in a routine work setting.  He would be capable of following simple instructions, but would have difficulty recalling complex instructions based on reported concentration problems.  She assigned a GAF score of 47 (indicative of serious impairment in social and occupational functioning due to the presence of significant mental health symptoms).  

The examiner opined that the Veteran's disability is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  She did not find that the disability was manifested by total occupational and social impairment.  Consequently, the Board finds that the Veteran's occupational impairment fall short of being total.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an initial or staged rating in excess of 70 percent, effective July 11, 2011, for PTSD must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to higher initial ratings for PTSD is denied.




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


